Title: [April 21. Tuesday. 1778.]
From: Adams, John
To: 


      April 21. Tuesday. 1778. Dined at Mr. Chaumonts, with the largest collection of great Company, that I had yet seen. The Marquis D’Argenson, The Count de Noailles, the Marshall de Mailbois, the Brother of Count de Vergennes, Mr. and Mrs. Foucault, the Son in Law and Daughter of Mr. Chaumont, who were said to have a fortune of four or five thousand Pounds Sterling a Year in St. Domingo, Mr. Vilevault the first Officer, that is, a premier Comis under Mr. De Sartine, Mr. Chaumonts own Son and his other daughter with so many others that I found it impracticable to get their names and qualities.
      But these incessant Dinners, and dissipations were not the Objects of my Mission to France. My Countrymen were suffering in America, and their Affairs were in great confusion in Europe. With much Grief and concern, I received daily and almost hourly information, of the disputes between the Americans in France. The bitter Animosities between Mr. Deane and Mr. Lee: between Dr. Franklin and Mr. Lee: between Dr. Franklin and Mr. Izzard: between Dr. Bancroft and Mr. Lee and Mr. Izzard: and between Mr. Charmichael and all of them. Sir James Jay was there too, a Brother of Mr. John Jay, and an able Physician as well as a Man of Letters and information. He had lately come over from England, and although he seemed to have no Animosity against any of the Gentlemen, he confirmed many of the Reports that I had heard from several Persons before, such as that Mr. Deane had been at least as attentive to his own Interest, in dabbling in the English funds, and in trade, and in fitting out Privateers as to the Public, and said that he would give Mr. Deane fifty thousand Pounds Sterling for the fortune he had made here. That Dr. Bancroft too had made a fortune here, by speculating in the English Stocks and by gambling Policies in London. Mr. McCrery too, had adopted the Cry of Mr. Lees Ennemies, and said that the Lees were selfish, and that this was a Family misfortune. Dr. Franklin, Mr. Deane and Dr. Bancroft were universally considered as indissoluble Friends. The Lees and Mr. Izzard were equally attached in friendship to each other. The Friends and followers of each party both among the french and Americans were equally bitter against each other. Mr. Deane appeared to me, to have made himself agreable here, to Mr. De Chaumont, Mr. Beaumarchais, Mr. Monthieu, and Mr. Holker, Persons of importance and influence at that time, and with that Ministry, particularly the Count de Vergennes and Mr. De Sartine. Mr. Deane was gone home in great Splendor, with Compliments, Certificates and Recommendations in his favour from the King and Minister, and many other Persons French and American, among whom was Dr. Franklin who shewed me his Letter of recommendation in very strong terms. Mr. Deane had been active, industrious, subtle and in some degree successfull, having accomplished some of the great purposes of his Mission. Mr. Gerard and Mr. Holker were also his Friends: and although he had little order in his Business public or private, had lived very expensively and spent great Sums of Money that no body could Account for, and allthough unauthorised Contracts had well nigh ruined our Army, embarrassed Congress more than any thing that had ever happened and put his Country to a great and useless expence, I was still apprehensive there would be great Altercations excited by him in America, both in and out of Congress.
      On the other hand it was said of Mr. Lee, that he had not the confidence of the Ministry, nor of the Persons of influence here, meaning as before Mr. Chaumont, Mr. Beaumarchais, Mr. Monthieu and Mr. Holker: that he was suspected of too much Affection for England, and of too much intimacy with Lord Shelbourne: that he had given Offence, by an unhappy disposition, and by indiscreet Speeches before Servants and others, concerning the French Nation and Government, despizing and cursing them.
      I was extreamly sorry for these Altercations and Calumnies, knowing that Parties and divisions among Americans here, must have disagreable and pernicious Effects both at home and abroad. I was wholly untainted with these prejudices and unalterably determined to preserve myself from them. It was no part of my Business to quarrel with any one without cause, to differ with one Party or the other, or give offence to any body. But I must and would do my duty to the Public, let it give offence to whom it might.
      In this place it is necessary to introduce a few portraits of Characters that the subsequent narration may be better understood.
      Dr. Franklin one of my Colleagues is so generally known that I shall not attempt a Sketch of his Character at present. That He was a great Genius, a great Wit, a great Humourist and a great Satyrist, and a great Politician is certain. That he was a great Phylosopher, a great Moralist and a great Statesman is more questionable.
      Mr. Arthur Lee, my other Colleague, was a Native of Virginia. His Father had been long a Councillor under the Crown and sometime commander in Chief of the Colony and ancient Dominion of Virginia. He left several Sons, Thomas, Richard Henry, William, Francis Light-foot and Arthur, with all of whom except Thomas I have been intimately acquainted. Their Father had given them all excellent Classical Educations and they were all virtuous Men. Arthur had studied and practiced Physick but not finding it agreable to his Genius he took Chambers in the Temple in England, and there was admitted to prac­tice as a Barrister, and being protected by several Gentlemen of Rank among the Opposition was coming fast into importance. Animated with great Zeal in the Cause of his native Country, he took a decided part in her favour and became a Writer of some Celebrity by his Junius Americanus and other publications. Becoming known in America as a zealous Advocate for our Cause, the two Houses of the Legislature of Massachusetts Bay appointed him provisionally their Agent to the Court of Great Britain, in case of the death, Absence or dissability of Dr. Franklin, in which capacity he corresponded with some of the Members of that Assembly, particularly with Mr. Samuel Adams, and with the Assembly itself, transmitting from time to time information of Utility and Importance. After a Congress was called in 1774, 5 and 6 He continued to transmit to Us some of the best and most authentic Intelligence, which We received from England. In 1786 1776 when the Election of Ministers to the Court of France was brought forward and after I had declined the nomination, and Mr. Jefferson had refused the Election and Appointment sent him by Congress, Mr. Arthur Lee was elected in his place. He came immediately over to Paris and joined his Colleagues in Commission. His manners were polite, his reading extensive, his Attention to Business was punctual, and his Integrity without reproach.
      Mr. Ralph Izzard was a native of South Carolina. His Grandfather or Great Grandfather was One of Mr. Lockes Landgraves, and had transmitted to his Posterity an ample landed Estate. Mr. Izzard had his Education, I believe at Westminster or Eaton School, certainly at the University of Cambridge in England. When he came to the Possession of his fortune he married Miss De Lancy a Daughter of Chief Justice De Lancy, who was so long at the head of the Party in New York in Opposition to the Livingstones, a Lady of great beauty and fine Accomplishments as well as perfect purity of conduct and Character through Life. This accomplished Pair had a curiosity to Travel. They went to Europe, and passed through Italy, Germany, Holland and I know not how many other Countries. Mrs. Izzard, an excellent Domestic Consort, was very prolific, and it was often jocularly said that she had given Mr. Izzard a Son or a Daughter in every great City in Europe. When the American War commenced they were in England, and Mr. Izzard embracing the Cause of his Country with all the Warmth of his Character, passed with his Family over to France in his Way to America. Congress had been advised, by Persons who knew no better, to send a Minister to the Emperor and to the Grand Duke of Tuscany because they were Brothers to the Queen of France. In this measure there was less Attention to the Political Interests and Views of Princes than to the Ties of Blood and Family Connections. Congress however adopted the Measure, and Mr. Izzard was nominated by Mr. Arthur Middleton in the Name of South Carolina and highly recommended for his Integrity, good Sense and Information. The Members from New York and other States supported the nomination and concurred in all the particulars of his Character. Mr. Izzard was accordingly appointed and when he arrived in Paris he found his Commission to the Grand Duke. With an high Sense of honor, and great Benevolence of heart as well as integrity of Principle, Mr. Izzard had a Warmth of Temper and sometimes a violence of Passions, that were very inconvenient to him and his Friends, and not a little dangerous to his Enemies.
      Dr. Edward Bancroft was a Native of Massachusetts Bay in the Town of Suffield. He had been a School Boy under Mr. Silas Deane, when he was a Schoolmaster, whether in any Town of the Massachusetts or Connecticutt I do not recollect. After some Education at School he had been bound an Apprentice to a Trade: but being discontented he had ran away and gone to Sea, carrying away with him, some property of his master. After some years of Adventures, the history of which I have not heard, he had acquired Property enough to return to his native Town, made his Apologies to his master, paid him honourably all his demands, and went to Sea again. The next information I have of him, was that he was in England and had published his Essay towards a natural History of Guiana, which I have in a handsome Volume presented me with his own hand, and it is a Work, considering the Advantages of the Author, of great merit. He wrote also in England The History of Sir Charles Wentworth, a Novel which no doubt was recommended to many readers, and procured a considerably better Sale, by the plentifull Abuse and vilification of Christianity which he had taken care to insert in it. He had also been in the Intimacy and Confidence of Dr. Franklin, who had recommended him to the Editors and Proprietors of the Monthly Review, in which his standing Share was to review all Publications relative to America. This Information I had from Dr. Franklin himself. I understood this very well, as I thought—to wit that Bancroft was the ostensible Reviewer, but that Franklin was always consulted before the publication. Bancroft was a meddler in the Stocks as well as Reviews, and frequently went into the Alley, and into the deepest and darkest retirements and recesses of the Brokers and Jobbers, Jews as well as Christians, and found Amusement as well perhaps as profit by listening to all the News and Anecdotes true or false that were there whispered or more boldly pronounced. This information I had from his own mouth. When Mr. Deane arrived in France, whether he wrote to Bancroft or Bancroft to him, I know not, but they somehow or other sympathised with each other so well that Bancroft went over to Paris and became a confidential associate with his old Friends Franklin and Deane. Bancroft had a clear head and a good Pen. He wrote some things relative to the Connection between France and America, with the Assistance of Franklin and Deane as I presume, which were translated into French by Mr. Turgot or the Duke de la Rochefaucault I forget which and printed in a Publication called Affaires de L’Angleterre et Amerique and which were very well done. After the Peace he obtained a Patent in France for the exclusive Importation of the Bark of the Yellow Oak for the Dyers and then he went to England and procured a similar Patent there, by both which together he is said to have realised an Income of Eight hundred a Year. He has resided in England to this time and has renewed his ancient connections with the Monthly Reviewers, as I conclude from several Circumstances, among others from the Review of my first Volume of The Defence &c. and from that of my Sons Travels in Silesia, in both which the Spirit of Franklin, Deane and Bancroft, is to me very discernible.
      
      This Man had with him in France, a Woman, with whom he lived, and who by the french was called la Femme de Monsieur Bancroft. She never made her Appearance. She had several Children very handsome and promising whom I saw in France and two of whom I have since seen in America, with complexions as blooming as they had in their Childhood. One of them behaved very well—the other has been much censured, I know not how truly. Bancrofts intimacy with Franklin brought him daily to my our house, and he often came to my Appartment where I received him always with Civility for he was sensible, social and in several Things well informed. He often dined with Us especially when We had company. Here I was not so well pleased with his Conversation, for at Table he would season his food with such enormous quantities of Chayan Pepper, which assisted by a little generous Burgundy, though he drank not a great deal, would sett his tongue a running at a most licentious rate both at Table and after dinner, as gave me great paine. The Bible and the Christian Religion were his most frequent Subjects of Invective and ridicule, but he sometimes fell upon Politicks and political Characters, and not seldom expressed Sentiments of the Royal Family and the Court of France, particularly of the Queen, which I thought very improper for him to utter or for Us to hear. Much as Mr. Lee was censured for freedoms of Speech, I never heard a tenth part so much from him as from Bancroft. The Queens Intrigues with Madame the Duchess of Polinac, her constant dissipation, her habits of expence and profusion, her giddy thoughtless conduct were for a long time almost constant Topicks of his Tittle Tattle.
      Another Personage who must be introduced upon the Scene, was a Dr. Smith. He told me he was a Native of New York, and of honourable descent for his Father had been a Member of his Majestys Council in that Province, and his Brother was William Smith who also had been a Royal Councillor. This Brother was afterwards Chief Justice in Canada. The Dr. had received a good Education in Letters, I know not where, and was a tollerable Writer. He had been a Wanderer and an Adventurer in the West Indies and in England, but had not well succeeded in the practice of Physick. He had married a Lady, a most perfect Antithesis to beauty in the face and to Elegance in Person. She was however infinitely too good for him, for she had some property in the West Indies, enough I suppose to afford them a bare Subsistance, and she was what is much more, a discreet, decent, virtuous and worthy Woman. This Man was supposed to come over from England, either to solicit some Employment, or to embarrass and perplex the American Ministers, or to be a Spy both upon the Americans and the French. Which of the three was his Errand, or whether either of them I know not. When he first arrived in Paris he visited Franklin and brought him some English Newspapers containing a Number of Pieces upon Liberty which he said he had written. Franklin told me that he read them and found them to contain some good common place principles of Liberty and that they were moderately well written, but of very little value or consequence. Whether Franklin neglected to return his Visit or to answer his Letter or whether he had not expressed so much Admiration of Smiths Talents as he thought they deserved, or whatever was the offence, he soon became very Angry with Franklin and wrote him many petulant and offensive Letters, which he complained of to me, till at length he received one which provoked him very highly. When he came in to Breakfast he said to Us at Table “This Envy is the worst of all distempers. I hope I shall never catch it. I had rather have the Pox and Dr. Smith for my Physician,” and then gave Us an Account of an insolent Letter he had just received and read from Smith, which had thus put him out of Temper. For some time he continued to persecute Mr. Lee much in the same manner, and once when he asked an Audience of the three Commissioners together, he told Mr. Lee that if ever he found him out of commission he would call him out into the Field of honour. Lee only smiled at this, but Smith continued in such a Strain of provoking Insolence both to Franklin and Lee, although he had carefully avoided saying an offensive Word to me, that I thought it time for me to speak and I said Dr. Smith your Conduct and Language to Dr. Franklin and Mr. Lee are excessively abusive and insufferable, and if my Colleagues are of my Mind you shall commit no more such offences here without being turned out of the house. Perceiving the determined Tone and Air with which I spoke and easily believing that Mr. Franklin and Mr. Lee would not leave me in a minority in this resolution, he changed his tone and said he did not mean to give Offence.—We had frequent Accounts of his violent invectives in Paris against my Colleagues and of his violent quarrells with the french at his Lodgings, cursing and swearing and raving as if he was beside himself: but concerning me he was always respectful in his Language and frequently said neither Deane, Franklin or Lee were fit to represent America at the Court of France: that Adams was the only Man that Congress had yet sent to Europe, who was qualified for his Station. Such Compliments from Dr. Smith, knowing so much of him as I did, although they were frequently repeated to me, were not very flattering to me. He continued as long as he staid in France to behave inoffensively to me. But he not long afterwards addressed Letters and remonstrances to Us all jointly as commissioners containing Remonstrances and misrepresentations, which only shewed his Ignorance of our Affairs, his Envy of our Situation and the iracible intemperance of his nature.
      Another Character ought to be introduced here: although he was gone to America before my Arrival at Passi and I never had an Opportunity of seeing him. A letter or two may have passed between him and me when he was Charge des Affairs at Madrid, but no misunderstanding ever occurred between Us, and I never received to my knowledge any Injury or Offence from him. He was a native of Maryland of Scotch Extraction; wherever he had his Education, he was in England or Scotland, when the Revolution commenced, and in this Year 1778 came over to Paris, and as I was informed commenced an Opposition to all the Commissioners Franklin, Deane and Lee, and indeed to all who had any Authority in American Affairs, and was very clamorous. Mr. Deane and Dr. Franklin and Dr. Bancroft, however a little before or after his departure found means to appease him in some degree, and after his Arrival in America he was chosen one of the Delegates in Congress for Maryland, where in a Year or two he got an Appointment as Secretary of Legation and Charge Des Affaires to Mr. Jay when in 1779 he was appointed Minister to the Court of Spain, where he remained many Years and finally died. He had Talents and Education, but was considered by the soundest Men who knew him as too much of an Adventurer. What was his Moral Character and what was his Conduct in Spain I shall leave to Mr. Jay. But he was represented to me as having contributed much to the Animosities and Exasperations among the Americans at Paris and Passi. There were great divisions in Spain among the Americans and Mr. Jay had as much Trouble with his own Family Mr. Carmichael, Mr. Brokholst Livingston and Mr. Littlepage as I had at Paris. I shall leave this Scene to be opened by the memorials of the Actors in it, if any such should ever see the light.
      I have now given a faint Sketch of the French and American Personages who had been concerned in our Affairs at and before the Time of my Arrival.
      I may have said before, that Public Business had never been methodically conducted. There never was before I came, a minute Book, a Letter Book or an Account Book, or if there had been Mr. Deane and Dr. Franklin had concealed them from Mr. Lee, and they were now no where to be found. It was utterly impossible to acquire any clear Idea of our Affairs. I was now determined to procure some blank books, and to apply myself with Diligence to Business, in which Mr. Lee cordially joined me. To this End it was necessary to alter the Course of my Life. Invitations were sent to Dr. Franklin and me, every day in the Week to dine in some great or small Company. I determined on my part to decline as many as I could of these Invitations, and attend to my Studies of french and the Examination and execution of that public Business which suffered for want of our Attention Every day. An Invitation came from the Duke of Brancard to dine with him at his Seat. I determined to send an Apology and on 
        continued with entry for 22 April 1778
       
     